DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022, has been entered.

Acknowledgments
In the reply, filed on November 1, 2022, Applicant requested the consideration of the amendment of October 5, 2022. The amendment is now considered.
Applicant amended claims 13, 23, 27, 28, and 34.
In the final rejection of July 27, 2022, Examiner objected to claims 27, 28, and 34. Applicant amended claims 27, 28, and 34; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claim 23 under 35 U.S.C. 112(b). Applicant amended claim 23. Rejection is withdrawn.
Examiner rejected claims 34-38 under 35 U.S.C. 112(b). Applicant amended claim 34. Rejection is withdrawn.
Currently, claims 13, 16, and 21-38 are under examination.
 
Claim Objections
Claims 23, 28, and 34 are objected to because of the following informalities:  
	In regards to claim 23, lines 5-6, “the respective substantially cylindrical force transfer element” should be changed to “a respective substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements”.
	In regards to claim 28, lines 11-12, “the substantially cylindrical force transfer elements” should be changed to “the plurality of substantially cylindrical force transfer elements”.
	In regards to claim 34, line 10, “an adjacent substantially cylindrical transfer element” should be changed to “an adjacent substantially cylindrical force transfer element”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendland et al (WO 2017/089253).
	In regards to claim 34, Wendland et al teaches a drug delivery device (Figures 5A-5C, auto-injector 10), comprising: 
a drug container (syringe 18) for storing a liquid drug, a first end of the drug container sealed by a plunger (piston 23) (Figure 5A)
a needle conduit (needle 17) coupled to the plunger (via portion of syringe 18 therebetween) (Figure 5A)
a needle insertion component (page 6, lines 19-31: Insertion of needle 17 can occur via several mechanisms… Proximal movement of sleeve 13… moving housing 11 in a distal direction… “manual” insertion… Another form of insertion is “automated”… movement of sleeve 13… a button 22) coupled to the needle conduit 
a drive mechanism (drive spring 24 and plurality of plunger elements 16) coupled to the plunger, the drive mechanism including a drive spring (24) and a plurality of substantially cylindrical force transfer elements (16)(page 7, lines 35-36: the plurality of plunger elements 16 are circular disc-shaped), wherein a curved face of one substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements is oriented vertically and directly adjacent to a curved face of an adjacent substantially cylindrical transfer element of the plurality of substantially cylindrical force transfer elements (Figure 5C)
	In regards to claim 36, Wendland et al teaches wherein the drive mechanism comprises: a first end configured to engage the drive spring (Figures 5A-5C).  
	In regards to claim 37, Wendland et al teaches wherein the drive mechanism further comprises: a second end configured to engage the plunger, wherein the second end is a substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figures 5A-5C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wendland et al, as applied to claim 34 above, and further in view of Mernoe et al (US 2007/0073236).
	In regards to claim 35, Wendland et al does not teach wherein each of the plurality of substantially cylindrical force transfer elements further comprises: a rail-engaging groove in a cylindrical body portion, configured to engage a rail disposed on a sidewall of a track of the drug delivery device. Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170) wherein each of a plurality of substantially cylindrical force transfer elements (pushrod segments 672) comprises: a rail-engaging groove (one of two longitudinal channels 673) in a cylindrical body portion (cylindrical surface portion 677), configured to engage a rail disposed on a sidewall of a track of the drug delivery device (paragraph [0090]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the plurality of substantially cylindrical force transfer elements, of the device of Wendland et al, to comprise a rail-engaging groove, as taught by Mernoe et al, as such will provide an anti-rotation mechanism that hinders the plurality of substantially cylindrical force transfer elements from rotating (paragraph [0090]) while loading the plurality of substantially cylindrical force transfer elements into the drug delivery device and then into the drug container.
	In regards to claim 38, Wendland et al teaches a track (in housing 11) formed in or on a bottom of the drug delivery device, wherein: the plurality of substantially cylindrical force transfer elements are disposed within the track (Figures 5A-5C); however, Wendland et al does not teach wherein each of the plurality of substantially cylindrical force transfer elements includes a groove sized and shaped to interface with a guide rail of the track. Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170) wherein each of a plurality of substantially cylindrical force transfer elements (672) includes a groove (one of two longitudinal channels 673) sized and shaped to interface with a guide rail of a track (in frame portion 114) (paragraph [0090]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the plurality of substantially cylindrical force transfer elements, of the device of Wendland et al, to include a groove, as taught by Mernoe et al, as such will provide an anti-rotation mechanism that hinders the plurality of substantially cylindrical force transfer elements from rotating (paragraph [0090]) while loading the plurality of substantially cylindrical force transfer elements into the drug delivery device and then into the drug container.

Response to Arguments
Applicant’s arguments with respect to claims 34-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13, 16, and 21-33 are allowed.
	In regards to independent claim 13, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a longitudinal axis that is both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements, and the plurality of substantially cylindrical force transfer elements are physically distinct from one another.
	Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (672) has a longitudinal axis (occurring along one of two longitudinal channels 673), and the plurality of substantially cylindrical force transfer elements are physically distinct from one another (Figure 16); however, Mernoe et al does not teach wherein the longitudinal axis of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements is both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements, as Mernoe et al instead teaches wherein the longitudinal axis of one (left one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements is offset but not parallel at once to the longitudinal axis of an adjacent one (right one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements, due to the longitudinal axes meeting at an angle (Figure 16), and wherein the longitudinal axis of one (left one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements is not offset and not parallel at once to the longitudinal axis of an adjacent one (right one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements when the one and the adjacent one of the plurality of substantially cylindrical force transfer elements are connected, due to the longitudinal axes being overlapping.
	Wendland et al teaches a drug delivery device (Figures 5A-5C, auto-injector 10), wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (16) has a longitudinal axis that is both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements (Figure 5A). However, Wendland et al does not provide a motivation for modifying the longitudinal axis of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements, of the device of Mernoe et al, to be both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements. A combination of Mernoe et al and Wendland et al would require substantial reconstruction and redesign of the device, of Mernoe et al, with no perceived benefit.
	Alternatively, Bruggemann et al (US 2012/0172817) teaches a drug delivery device (Figures 1-9, medicament delivery device 1) wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (input drive 18, plunger 35) has a longitudinal axis (occurring from top to bottom of each of input drive 18 and plunger 35), and the plurality of substantially cylindrical force transfer elements are physically distinct from one another (Figures 3-9); however, Bruggemann et al does not teach wherein the longitudinal axis of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements is both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements, as Bruggemann et al instead teaches wherein the longitudinal axis of one (18) of the plurality of substantially cylindrical force transfer elements is not offset and not parallel at once to the longitudinal axis of an adjacent one (35) of the plurality of substantially cylindrical force transfer elements, due to the longitudinal axes being overlapping (Figure 5).
	Wendland et al teaches a drug delivery device (Figures 5A-5C, auto-injector 10), wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (16) has a longitudinal axis that is both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements (Figure 5A). However, Wendland et al does not provide a motivation for modifying the longitudinal axis of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements, of the device of Bruggemann et al, to be both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements. A combination of Bruggemann et al and Wendland et al would require substantial reconstruction and redesign of the device, of Bruggemann et al, with no perceived benefit.
	Alternatively, Wendland et al teaches a drug delivery device (Figures 5A-5C, auto-injector 10), wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (16) has a longitudinal axis that is both offset and parallel at once to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements (Figure 5A). However, Wendland et al does not teach the plurality of substantially cylindrical force transfer elements are physically distinct from one another, as Wendland et al instead teaches the plurality of substantially cylindrical force transfer elements are physically connected to each other via cord 19 (Figures 5A-5C). 
	Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), wherein the plurality of substantially cylindrical force transfer elements (672) are physically distinct from one another (Figure 16). However, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of substantially cylindrical force transfer elements, of the device of Wendland et al, to be physically distinct from one another, as taught by Mernoe et al, as such would require elimination of the cord 19, which is a critical element of Wendland et al for connecting the plurality of substantially cylindrical force transfer elements (Figures 5A-5C) and rotating the plurality of substantially cylindrical force transfer elements to be aligned along their longitudinal axes (Figures 5A-5C).
	Thus, independent claim 13 is allowed. Dependent claims 16 and 21-27 are allowed by virtue of being dependent upon independent claim 13. 
	
	In regards to independent claim 28, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including wherein the plurality of substantially cylindrical force transfer elements are physically distinct from one another and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a longitudinal axis that is offset and parallel at all times to the longitudinal axis of an adjacent one of the substantially cylindrical force transfer elements.
	Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), wherein the plurality of substantially cylindrical force transfer elements (672) are physically distinct from one another (Figure 16) and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a longitudinal axis (occurring along one of two longitudinal channels 673); however, Mernoe et al does not teach wherein the longitudinal axis of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements is offset and parallel at all times to the longitudinal axis of an adjacent one of the substantially cylindrical force transfer elements, as Mernoe et al instead teaches wherein the longitudinal axis of one (left one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements is offset but not parallel at one time to the longitudinal axis of an adjacent one (right one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements, due to the longitudinal axes meeting at an angle (Figure 16), and wherein the longitudinal axis of one (left one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements is not offset and not parallel at a second time to the longitudinal axis of an adjacent one (right one of pushrod segments 672) of the plurality of substantially cylindrical force transfer elements when the one and the adjacent one of the plurality of substantially cylindrical force transfer elements are connected, due to the longitudinal axes being overlapping.
	Alternatively, Bruggemann et al teaches a drug delivery device (Figures 1-9, medicament delivery device 1) wherein the plurality of substantially cylindrical force transfer elements (18, 35) are physically distinct from one another (Figures 3-9) and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a longitudinal axis (occurring from top to bottom of each of input drive 18 and plunger 35); however, Bruggemann et al does not teach wherein the longitudinal axis of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements is offset and parallel at all times to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements, as Bruggemann et al instead teaches wherein the longitudinal axis of one (18) of the plurality of substantially cylindrical force transfer elements is not offset and not parallel at all times to the longitudinal axis of an adjacent one (35) of the plurality of substantially cylindrical force transfer elements, due to the longitudinal axes being overlapping (Figure 5).
	Alternatively, Wendland et al teaches a drug delivery device (Figures 5A-5C, auto-injector 10), wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (16) has a longitudinal axis that is offset and parallel at one time to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements (Figure 5A). However, Wendland et al does not teach each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has the longitudinal axis that is offset and parallel at all times to the longitudinal axis of an adjacent one of the substantially cylindrical force transfer elements, as Wendland et al teaches that at a second time, the longitudinal axis of each of the plurality of substantially cylindrical force transfer elements is not offset and not parallel to the longitudinal axis of an adjacent one of the plurality of substantially cylindrical force transfer elements, due to the longitudinal axes being overlapping (Figure 5C). And Wendland et al does not teach wherein the plurality of substantially cylindrical force transfer elements are physically distinct from one another, as Wendland et al instead teaches wherein the plurality of substantially cylindrical force transfer elements are physically connected to each other via cord 19 (Figures 5A-5C). 
	Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), wherein the plurality of substantially cylindrical force transfer elements (672) are physically distinct from one another (Figure 16). However, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of substantially cylindrical force transfer elements, of the device of Wendland et al, to be physically distinct from one another, as taught by Mernoe et al, as such would require elimination of the cord 19, which is a critical element of Wendland et al for connecting the plurality of substantially cylindrical force transfer elements (Figures 5A-5C) and rotating the plurality of substantially cylindrical force transfer elements to be aligned along their longitudinal axes (Figures 5A-5C).
	Thus, independent claim 28 is allowed. Dependent claims 29-33 are allowed by virtue of being dependent upon independent claim 28. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783